Citation Nr: 0940791	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1980 to January 1987 and from November 1990 to June 
1991, including service in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Desert Storm 
from November 27, 1990, to January 16, 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in February 1994, the RO denied the 
Veteran's claim of service connection for a psychiatric 
disorder.  Subsequently, service treatment records have been 
obtained.  In accordance with 38 C.F.R. § 3.156(c), if VA 
receives or associates with the claims file relevant official  
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding the 
final prior denial of the claim. 

REMAND

The Veteran was discharged from active duty in June 1991.  
Following active duty, the Veteran served in the Navy 
Reserve. 

State health records in July 1995 include a history of 
psychiatric symptoms starting in August 1991 and that the 
Veteran was receiving disability benefits from the Social 
Security Administration.  

As additional records have been identified that are relevant 
to the claim, further evidentiary development under the duty 
to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel 
records for his service in the Navy 
Reserve after June 1991, including any 
dates of active duty for training. 

2. Obtain records of the Social Security 
Administration. 

3. If additional evidence is received, 
determine whether further development 
under the duty to assist to include 
whether a VA medical examination and VA 
medical opinion is needed to decide 
claim.  

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


